Citation Nr: 0310240	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  99-10 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to a permanent and total disability rating 
for pension purposes to include consideration of 38 C.F.R. 
§ 3.321.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to May 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought.  

The case was previously before the Board in January 2001, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examination and to obtain additional 
records.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  A seizure disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 

3.  The veteran does not have permanent ratable disabilities 
which preclude all forms of substantially gainful employment 
consistent with his age, education, and occupational 
experience.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 

2.  The veteran is less than 100 percent disabled, and he is 
not unemployable by reason of permanent and total disability.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.17 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by the correspondence dated March 12, 2003.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran contends that he has a service related seizure 
disorder.  The Board notes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The record demonstrates onset of seizures in 1993, many years 
after service.  The veteran was afforded a VA neurological 
examination in December 2002.  The examiner reviewed the 
veteran's service medical records and was unable to identify 
any symptomatology suggestive of seizures in service or 
related to the central nervous system.  The examiner noted 
the veteran's history of seizures from the 1990's and 
concluded that such seizures were related to alcohol.  The 
examination produced no current diagnosis of any active 
seizure disorder.  The preponderance of the medical evidence 
is against the claim.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

Pension

Under the provisions of 38 U.S.C.A. § 1521 (West 1991), a 
pension is available to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to NSC disabilities which are not 
the result of his own willful misconduct.  Permanent and 
total disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 
C.F.R. §§ 3.340(b), 4.15 (2000).

The veteran was last employed in the early 1990's as a 
millwright.  He is currently 62 years old and has an eleventh 
grade education.  

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first is to establish that the veteran has 
a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA Schedule for Rating Disabilities (rating schedule).  
The "average person" standard is outlined in 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. §§ 3.340(a), 4.15.  This process 
involves rating and then combining each disability under the 
appropriate diagnostic code to determine whether the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.  In determining the combined figure, NSC 
disabilities are evaluated under the same criteria used to 
evaluate service-connected disabilities.  Individual 
evaluations are then added pursuant to the combined ratings 
table.  See 38 C.F.R. § 4.25.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that he (as opposed to the 
average person) has a lifetime impairment precluding the 
veteran from securing and following substantially gainful 
employment.  38 U.S.C.A. § 1502, 1521(a); 38 C.F.R. § 4.17.  
Under this analysis, if there is only one such disability, it 
must be ratable at 60 percent or more, and; if there are two 
or more disabilities, there must be at least one disability 
ratable at 40 percent or more, with a combined disability 
evaluation of at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme, a permanent 
and total disability evaluation for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors. 38 C.F.R. § 3.321(b)(2); 4.17(b).

As noted above, entitlement to pension benefits may be 
awarded if the veteran is unemployable as a result of 
permanent disabilities or if he experiences disabilities 
which would preclude the average person from following a 
substantially gainful occupation, if it is reasonably certain 
that the disabilities are permanent. 38 U.S.C.A. § 1502; 38 
C.F.R. § 4.15.  An analysis of the propriety of the 
evaluation assigned for each of the veteran's NSC 
disabilities is therefore warranted.

Disability evaluations are determined by the criteria set 
forth in rating schedule found in 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations are to be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  However, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent (noncompensable) evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The veteran  recently informed the RO that one of the 
facilities that had rendered treatment to him was now closed.  
Notification was received from another Medical Center that he 
was not a patient of theirs.  University of Alabama records 
show a diagnosis of acute myocardial infarction in August 
2001.  The VA examination shows reports that the veteran was 
last employed in the early 1990's.  There is a history of a 
heart attack in 2001 followed by angioplasty and placement of 
a stent along with occasional chest pain.  On examination, 
heart sounds were normal. 

VA treatment records show a diagnosis of arteriosclerotic 
heart disease, status post stent in 2001. A MUGA test dated 
January 2, 2003, showed an ejection fraction of 72 percent.  
The VA examination showed a history of a seizure disorder 
since 1994.  There is a history of detached retina with loss 
of vision in the left eye and dislocation of lens in 2001.  
Treatment records from New Orleans VAMC show eye surgery July 
20, 2001, and visual acuity of 20/60 and of 20/30 on separate 
dates thereafter.  There is a history of essential 
hypertension, which is well controlled with current 
medications.  On recent VA examination blood pressure was 
100/71.  There is a history of megaloblastic anemia, which 
was treated with vitamin B 12 in the past and currently with 
folic acid.  Laboratory results obtained in conjunction with 
a November 2001 hospitalization showed hemocrit of 10.2 and 
hemoglobin of 31.1.  Occasional headaches were reported, 
usually relieved with Ibuprofen.  A reported history of 
chronic aches and pains was noted in many joints.  On 
examination posture and gait were normal.  A history is 
reported of chronic dyspepsia, currently stable on treatment.  
VA treatment records show a chest X-ray diagnosis of mild 
chronic obstructive pulmonary disease and minimal fibrosis of 
the right middle lobe-no evidence of active disease, 
pneumothorax, or pleural effusion-on November 30, 2001.  
Lungs were clear to auscultation, but there were impaired 
breath sounds in both lung fields.  There is also a history 
of intermittent psychotic episodes.

VA treatment records show on October 15, 2001, the veteran 
was diagnosed with adjustment disorder, acute, with 
disturbance of conduct, rule out substance intoxication 
delirium, rule our substance-induced psychotic disorder, with 
delusions, rule out psychotic disorder due to coronary artery 
disease or seizure disorder, with delusions.  He was 
hospitalized from November 30 to December 22, 2001, after 
being admitted by the family due to disorientation and 
uncontrolled behavior.  Alcohol level was positive.  VA 
treatment records show a diagnosis of psychosis, not 
otherwise specified, in remission-most probably acute 
delirium.  

A December 2002 VA examination showed no indication of any 
psychiatric medications.  He was admitted due to 
hallucinations prior to hospitalization in November and 
December 2001 that resolved during hospitalization.  The 
examiner found little evidence of an ongoing psychiatric 
illness, and he saw little reason as to why the veteran could 
not work.

Low back pain without radicular complaints were noted.  He 
complained of left wrist pain and swelling and some pain in 
the left knee region on an intermittent basis.  On 
examination gait pattern was satisfactory.  The left wrist 
had slight puffiness over the dorsoradial aspect and there 
was tenderness to palpation.  Dorsiflexion and palmar flexion 
were 45 degrees and strength was 4/5 with associated pain.  
The X-ray showed degenerative changes involving the lunate 
and triquetrum of the left wrist.  There was some tenderness 
across the low back.  Range of motion was 80 degrees flexion, 
15 degrees extension, 15 degrees right lateral bending, and 
10 degrees left lateral bending.  There was pain on motion.  
The lumbar spine X-ray showed osteoarthritic changes of the 
lower three vertebrae and degenerative disc disease of the 
fifth lumbar intervertebral space.  On examination range of 
motion of the left knee was 0 to 140 degrees.  There was pain 
on motion and guarding.  The left knee X-ray was normal.

The diagnoses were history of seizure disorder, on treatment; 
chronic hypochromic anemia; essential hypertension, stable on 
treatment; coronary artery disease, status post angioplasty 
and stent placement; history of abnormal liver function 
tests; history of recurrent dementia, possibly related with 
alcohol use in the past; arthralgia of multiple joints; 
chronic obstructive pulmonary disease, mild; history of 
gastroesophageal reflux disease, mild; chronic low back pain 
with X-ray evidence of degenerative changes; chronic left 
wrist pain with X-ray evidence of subtle deformity and 
degenerative changes; left knee pain, possible lateral 
meniscus tear; and partial loss of vision of left eye with 
history of injury in the past.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

Where there is a confirmed diagnosis of epilepsy with a 
history of seizures an evaluation of 10 percent is assigned.  
A minimum evaluation of 10 percent is also assigned if 
continuous medication is necessary for the control of 
epilepsy.  A higher evaluation of 20 percent is not warranted 
unless evidence demonstrates at least one major seizure in 
the last two years, or at least two minor seizures in the 
last six months.  The veteran is not shown to have had a 
seizure in over a year, but he continues to take medication, 
ostensibly for seizure control.  Despite the absence of a 
current diagnosis of seizures and resolving all doubt in 
favor of the veteran, a 10 percent rating, at most, would be 
warranted for this condition.  38 C.F.R. § 4.124a, Diagnostic 
Code 8911.

An evaluation of 20 percent is indicated for recurring 
attacks of moderate intervertebral disc syndrome.  A higher 
evaluation of 40 percent is not warranted unless the record 
shows severe intervertebral disc syndrome with only 
intermittent relief from recurring attacks.  The veteran had 
some limitation of extension and lateral bending with pain on 
motion, but his condition was not shown to be severe.  Under 
the revised criteria, the record does not reflect that the 
veteran was prescribed bed rest to recuperate from his disc 
pathology or any neurological impairment, such as would be 
manifested by radiculopathy.  Therefore, more favorable 
evaluation under the revised criteria as set forth in the 
February 2003 Supplemental Statement of the Case, is not 
demonstrated.  38 C.F.R. § 4.71, Diagnostic Code 5293 (prior 
to and from September 23, 2002).

Left wrist range of motion was shown to be 45 degrees for 
both dorsiflexion and palmar flexion.  An evaluation of 10 
percent is granted for dorsiflexion of the wrist less than 15 
degrees.  An evaluation of 10 percent is also assigned for 
palmar flexion limited in line with the forearm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.

On examination in December 2002, the veteran demonstrated 
knee range of motion of 0-140 degrees, without swelling or 
instability.  Pain in the knee was noted.  An evaluation of 
10 percent is granted for left leg flexion which is limited 
to 45 degrees.  A higher evaluation of 20 percent is not 
warranted unless evidence demonstrates leg flexion which is 
limited to 30 degrees.  The clinically documented presence of 
pain warrants a 10 percent consideration for this condition.  
38 C.F.R. §4.71a, Diagnostic Codes 5256-5261.

Blood pressure was recently shown to be 100/71, but the 
veteran does take medications for control.  The record does 
not demonstrate readings that warrant more favorable 
evaluation than 10 percent in accordance with the controlling 
evaluation criteria as more fully set forth in the February 
2003 Supplemental Statement of the Case.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

On the most recent VA examination, impaired breath sounds 
were identified but the pathology was characterized by the 
examining physician as no more than mild on examination and 
without active disease.  His heartbeat was reported as 
regular and without murmur and sounds were entirely normal.  
A rating in excess of 10 percent is not demonstrated 
respectively for chronic obstructive pulmonary disease (COPD) 
or coronary artery disease in accordance with the controlling 
evaluation criteria as more fully set forth in the February 
2003 Supplemental Statement of the Case.  38 C.F.R. §§  4.97, 
4.104, Diagnostic Codes 6604, 7005.

Visual acuity in the right eye was shown as 20/25 on 
examination in early July 2001.  He underwent a surgical 
procedure to repair the left eye at that time.  At the end of 
the month, his visual acuity in the left eye was 20/60 and 
reported as 20/30 at the end of the following month.  A 
rating in excess of 10 percent is not demonstrated 
respectively for eye disability in accordance with the 
controlling evaluation criteria as more fully set forth in 
the February 2003 Supplemental Statement of the Case.  38 
C.F.R. §  4.84a, Diagnostic Codes 6061 et. seq. 

The record demonstrates no more than mild gastroesophageal 
reflux disease (GERD).  The record does not demonstrate 
findings representing a condition that warrants more 
favorable evaluation than 10 percent in accordance with the 
controlling evaluation criteria as more fully set forth in 
the February 2003 Supplemental Statement of the Case.  38 
C.F.R. § 4.114, Diagnostic Code 7346.

A compensable level is not demonstrated for anemia in 
accordance with the controlling evaluation criteria as more 
fully set forth in the February 2003 Supplemental Statement 
of the Case.  38 C.F.R. § 4.117, Diagnostic Code 7700. 

The veteran is not currently shown as diagnosed with a mental 
disability.  Moreover, the examiner who conducted the 
December 2002 VA mental disorders examination concluded that 
he could "see no reason why he would not be able to hold 
gainful employment. . . ."  

The Board notes that, to the extent that the veteran's 
alcohol and substance abuse influence his psychiatric 
capacity, his alcohol and substance abuse (and his antisocial 
personality due to such abuse) are the result of his own 
willful misconduct, and are not ratable for pension purposes.  
See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.301(c)(2)-(3).  There 
is no medical evidence of record to show that the veteran's 
alcoholism or drug abuse was caused or aggravated by a 
service connected disability.

While the veteran asserts that he is unemployable, the Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Schedule for Rating Disabilities provides a formula for 
determining the total schedular rating available for a 
veteran's disabilities.  This is done by providing a total 
combined disability rating.  A combined rating results from 
the consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, then by other less disabling 
conditions, if any, in the order of severity.  38 C.F.R. § 
4.25(a).  

Based on a review and analysis of the medical evidence as 
described above, the Board has concluded that the veteran's 
disabilities listed above combine to an evaluation of 70 
percent disabling.  The Board also notes, as supported by the 
December 2002 mental disorders examination, that there is no 
evidence that the veteran suffers from any unusual defect, 
aside from continuous abuse of alcohol, which would prevent 
the usual amount of success in overcoming his physical 
disabilities.  

The sole fact that the appellant is unemployed, or because he 
has difficult obtaining employment is not enough; the 
question is whether the appellant is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

Having reviewed the record, the Board is of the opinion that 
the veteran's ratable disabilities are not so disabling as to 
preclude all forms of substantially gainful employment.  It 
is noted that the December 2002 VA mental disorders 
examination concluded that he could "see no reason why he 
would not be able to hold gainful employment. . . ."  The 
medical evidence is indicative of a relatively mild extent of 
physical impairment as a result of his various ratable 
disabilities.  Specifically, the veteran's disabilities are 
not incapacitating and they have not required periods of 
hospitalization for evaluation and treatment.  The Board 
concludes that neither these disabilities, nor the additional 
noncompensable disabilities as claimed by the veteran, render 
him incapable of performing the physical or mental acts 
required by employment.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

There is no competent evidence of record which indicates that 
the veteran's ratable disabilities have caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 




ORDER

Entitlement to service connection for a seizure disorder is 
denied. 

Entitlement to nonservice-connected pension benefits is 
denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

